                                            Case 3:20-cv-02013-RS Document 52 Filed 07/17/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                           UNITED STATES OF AMERICA,
                                  10                                                       Case No. 20-cv-02013-RS
                                                        Plaintiff,
                                  11
                                                  v.                                       ORDER STAYING CASE AND
                                  12                                                       DENYING MOTION TO PRESERVE
Northern District of California
 United States District Court




                                           ONE PARCEL OF REAL PROPETRY                     EVIDENCE
                                  13       LOCATED AT 9414 PLAZA POINT
                                           DRIVE, MISSOURI CITY, TEXAS, 77459,
                                  14
                                                        Defendant.
                                  15

                                  16                                          I. INTRODUCTION

                                  17           The government moves to stay this civil judicial forfeiture action pursuant to 18 U.S.C.

                                  18   § 981(g) while the companion criminal case, United States v. Andrade, 20-cr-00249-RS (N.D. Cal.

                                  19   filed June 22, 2020) proceeds.1 Claimant Rowland Marcus Andrade (“Andrade”) opposes a stay

                                  20   and instead moves accelerate the case to enable civil discovery to commence as soon as possible.

                                  21   Andrade also moves for an order compelling the government to preserve evidence.2 These matters

                                  22

                                  23   1
                                        After the return of the criminal indictment against Andrade, this civil forfeiture matter and a
                                  24   criminal case proceeding against Andrade’s associate, Jack Abramoff, were both reassigned to the
                                       undersigned, by order of the Executive Committee. On July 10, 2020, claimant Andrade filed
                                  25   with the Ninth Circuit a Writ of Mandamus to undo this reassignment, which remains pending.
                                       2
                                  26    Andrade has also filed a motion for sanctions. See Dkt. 48. That motion has not been fully
                                       briefed and will not be addressed here. In light of the stay imposed herein, however, the sanctions
                                  27   motion is denied without prejudice and the hearing scheduled for August 13, 2020 is vacated.
                                       Once the stay is lifted, should Andrade still wish to pursue sanctions, he should renew his request,
                                  28   and the parties will be instructed to complete briefing on that matter.
                                           Case 3:20-cv-02013-RS Document 52 Filed 07/17/20 Page 2 of 7




                                   1   are suitable for disposition without oral argument, pursuant to Civil Local Rule 7-1(b), and the

                                   2   hearings scheduled for July 23, 2020 are vacated. For the reasons contained herein, the motion to

                                   3   stay is granted, the motion to shorten time denied, and the motion for a preservation order is

                                   4   denied.3

                                   5                                           II. BACKGROUND

                                   6          On March 23, 2020, the government filed this civil forfeiture action to seize the property

                                   7   located at 9414 Plaza Point Drive in Missouri City, Texas, pursuant to 18 U.S.C. § 981. The

                                   8   government contends the property was purchased with proceeds traceable to wire fraud by

                                   9   Andrade, the purported owner of the property. According to the government, Andrade defrauded

                                  10   investors in his AML BitCoin project by making false claims about the development and

                                  11   capabilities of this new cryptocurrency token.

                                  12          On May 11, 2020, Andrade and his wife, Solmaz Andrade, both submitted verified claims
Northern District of California
 United States District Court




                                  13   on the defendant property. Four days later, Wilmington Savings Fund Society claimed a security

                                  14   interest as the beneficiary of record under the mortgage.4 Later that same month, Andrade

                                  15   answered the complaint, alleging he was set up by his former associate, Jack Abramoff, and that

                                  16   he did not engage in fraud of any kind. Solmaz also filed an answer.

                                  17          On May 26, 2020, Andrade moved to shorten time until the case management conference,

                                  18   which generally marks the commencement of civil discovery. He argues discovery should begin

                                  19   as soon as possible, given his family’s home is at risk amid a global pandemic. He expresses his

                                  20   desire to resolve this matter as soon as possible.

                                  21
                                       3
                                  22     Shortly before this Order was to issue, the government moved to voluntarily dismiss this action
                                       pursuant to Federal Rule of Civil Procedure 41. See Dkt. 51. The government represents that
                                  23   Andrade intends to oppose the motion. While this Order imposes a stay, the Court will
                                       nonetheless entertain the motion for voluntary dismissal, in light of its potential to dispose of the
                                  24   case entirely. Accordingly, should he so choose, Andrade shall file an opposition to the motion
                                       for voluntary dismissal by July 31, 2020. The government, in turn, may file a reply by August 7,
                                  25   2020. The motion will then be taken under submission pursuant to Civil Local Rule 7-1(b), and
                                       the hearing noticed for August 20, 2020 is vacated.
                                  26   4
                                        Neither the government nor the Andrade claimants dispute Wilmington Savings Fund Society’s
                                  27   security interest.

                                  28                                                            ORDER STAYING CASE & DEN. MOT. TO PRESERVE EVID.
                                                                                                                     CASE NO. 20-cv-02013-RS
                                                                                            2
                                           Case 3:20-cv-02013-RS Document 52 Filed 07/17/20 Page 3 of 7




                                   1           Approximately two weeks later, Andrade filed a motion for an order compelling the

                                   2   government to preserve evidence. Andrade claims, and the government does not deny, that his

                                   3   computer was damaged while out of his possession. Andrade further alleges that audio files of

                                   4   phone conversations were deleted from the hard drive. The government denies that it destroyed

                                   5   any files and avers the superficial damage occurred in transit.

                                   6           On June 22, 2020, a federal grand jury returned an indictment against Andrade for wire

                                   7   fraud and money laundering relating to the same AML BitCoin project. In the indictment, the

                                   8   government also seeks criminal forfeiture of this same property. Following reassignment to the

                                   9   undersigned, the government renoticed its motion to stay, and Andrade renoticed his motion for a

                                  10   preservation order.

                                  11                                            III. DISCUSSION

                                  12       A. Motion to Stay
Northern District of California
 United States District Court




                                  13           The government seeks a stay pursuant to 18 U.S.C. § 981(g), which provides, in relevant

                                  14   part:

                                  15           (g) (1) Upon the motion of the United States, the court shall stay the civil
                                               forfeiture proceeding if it determines that civil discovery will adversely affect the
                                  16           ability of the Government to conduct a related criminal investigation or the
                                               prosecution of a related criminal case.
                                  17
                                               (2) Upon the motion of a claimant, the court shall stay the civil forfeiture
                                  18           proceeding with respect to the claimant if the court determines that—(A) the
                                               claimant is the subject of a related criminal investigation or case; (B) the claimant
                                  19           has standing to assert a claim in the civil forfeiture proceeding; and (C) the
                                               continuation of the forfeiture proceeding will burden the right of the claimant
                                  20           against self-incrimination in the related investigation or case.
                                  21           (3) . . . [T]he court may determine that a stay is unnecessary if a protective order
                                               limiting discovery would protect the interest of one party without unfairly limiting
                                  22           the ability of the opposing party to pursue the civil case. In no case, however,
                                               shall the court impose a protective order as an alternative to a stay if the effect of
                                  23           such protective order would be to allow one party to pursue discovery while the
                                               other party is substantially unable to do so.
                                  24
                                               (4) In this subsection, the terms “related criminal case and “related criminal
                                  25           investigation” mean an actual prosecution or investigation in progress at the time
                                               at which the request for the stay, or any subsequent motion to lift the stay is made.
                                  26           In determining whether a criminal case or investigation is “related” to a civil
                                               forfeiture proceeding, the court shall consider the degree of similarity between the
                                  27           parties, witnesses, facts, and circumstances involved in the two proceedings,
                                  28                                                          ORDER STAYING CASE & DEN. MOT. TO PRESERVE EVID.
                                                                                                                   CASE NO. 20-cv-02013-RS
                                                                                          3
                                           Case 3:20-cv-02013-RS Document 52 Filed 07/17/20 Page 4 of 7



                                                without requiring an identity with respect to any one or more factors.
                                   1

                                   2   This statute was enacted as part of the Civil Asset Forfeiture Reform Act of 2000 (“CAFRA”), and

                                   3   is intended to provide both the government and claimants protection of their rights in forfeiture

                                   4   proceedings. United States v. Various Vehicles, Funds, & Real Properties Described in

                                   5   Attachment A, No. CA 2:11-1528-DCN-KDW, 2012 WL 4050829, at *1–2 (D.S.C. Sept. 13,

                                   6   2012).

                                   7            In light of the criminal indictment returned against Andrade, which in part seeks forfeiture

                                   8   of the same property, there is good reason to stay this civil action pending resolution of the

                                   9   criminal case. Andrade asserts, and the Court has no reason to doubt, that this civil forfeiture

                                  10   action has caused him and his family great distress, given the importance of a home amid the

                                  11   ongoing pandemic. However, in light of the indictment, plowing ahead in this civil case would

                                  12   achieve little, as the criminal case will keep Andrade’s home in jeopardy, regardless.
Northern District of California
 United States District Court




                                  13            Moreover, a protective order in lieu of a stay pursuant to § 981(g)(3) would not adequately

                                  14   protect the government’s interests here. As exemplified by Andrade’s proposed discovery

                                  15   requests—which consist of 319 requests for production, 146 requests for admission, and 25

                                  16   interrogatories (see Dkt. 22-4 at 2–90)—the government would face a significant burden trying to

                                  17   conduct this robust civil discovery while also prosecuting its criminal case. Admittedly, the

                                  18   government’s decision to bring this civil action months before the criminal indictment has

                                  19   unnecessarily complicated matters, but this was not the government’s original plan. Rather, it

                                  20   appears the government intended to file the actions in quick succession, but the pandemic foiled

                                  21   those best laid plans. Regardless, because allowing this civil case to go forward would “adversely

                                  22   affect the ability of the Government to conduct [the] related . . . prosecution,” the case must be

                                  23   stayed. 18 U.S.C. § 981(g)(1).5

                                  24       B. Preservation Order

                                  25

                                  26   5
                                        In light of the stay, the case management conference set for July 30, 2020 will not take place, and
                                  27   Andrade’s motion to shorten time or enter a case management order (Dkt. 22) is denied.

                                  28                                                          ORDER STAYING CASE & DEN. MOT. TO PRESERVE EVID.
                                                                                                                   CASE NO. 20-cv-02013-RS
                                                                                          4
                                           Case 3:20-cv-02013-RS Document 52 Filed 07/17/20 Page 5 of 7




                                   1          Andrade also seeks a court order requiring the government to preserve and deliver to the

                                   2   Court for safekeeping all evidence relating to this forfeiture action. However, in civil disputes, all

                                   3   parties are already under a general duty “to preserve evidence that they know is relevant or

                                   4   reasonably could lead to the discovery of admissible evidence.” Young v. Facebook, Inc., No.

                                   5   5:10-cv-03579-JF, 2010 WL 3564847 (N.D. Cal. Sept. 13, 2020) (citing Leon v. IDX Sys. Corp.,

                                   6   464 F.3d 951, 959 (9th Cir. 2006)); see also Fed. R. Civ. P. 37(e). “This obligation, backed by the

                                   7   court’s power to impose sanctions for the destruction of such evidence, is sufficient in most cases

                                   8   to secure the preservation of relevant evidence.” Young, 2010 WL 3564847 at *1. “Before

                                   9   additional measures to preserve evidence are implemented, there must be some showing that there

                                  10   is reason for the court to be concerned that potentially relevant evidence is not being preserved and

                                  11   that the opposing party may be harmed as a result.” Id. (citing Jardin v. Datallegro, Inc., No. 08-

                                  12   cv-1462, 2008 WL 4104473 at *1, *2, 2008 WL 4104473 (S.D.Cal. Sept. 3, 2008). In considering
Northern District of California
 United States District Court




                                  13   such a motion, courts in this circuit have adopted a balancing test and weighed:

                                  14           1) the level of concern the court has for the continuing existence and
                                               maintenance of the integrity of the evidence in question in the absence of an
                                  15           order directing preservation of the evidence; 2) any irreparable harm likely to
                                               result to the party seeking the preservation of the evidence absent an order
                                  16           directing preservation; and 3) the capability of an individual, entity, or party to
                                               maintain the evidence sought to be preserved.
                                  17

                                  18   Jacobs v. Scribner, No. 06-cv-1280, 2007 WL 1994235 at *1 (E.D. Cal. July 5, 2007) (citing

                                  19   Daniel v. Coleman Co., Inc., No. 06-cv-5706, 2007 WL 1463102 at *2 (W.D. Wash. May 17,

                                  20   2007); see also Stanley v. Ayers, No. 07-cv-04727-EMC, 2018 WL 4488298, at *2 (N.D. Cal.

                                  21   Mar. 26, 2020) (citing cases).

                                  22          Under the balancing test above, Andrade has failed to show a preservation order is

                                  23   warranted. While it is certainly unfortunate that his computer was damaged while in the

                                  24   government’s possession, the government submitted declarations establishing this damage likely

                                  25   occurred in transit and not at the hands of executing officers. See, e.g., Ex. B, Decl. of Special

                                  26   Agent Kelli Hodges, Dkt. 35-2, ¶ 4 (“At not time during the search did I or, to my knowledge, any

                                  27   other law enforcement officer conducting the search with me, physically damage any property

                                  28                                                         ORDER STAYING CASE & DEN. MOT. TO PRESERVE EVID.
                                                                                                                  CASE NO. 20-cv-02013-RS
                                                                                         5
                                           Case 3:20-cv-02013-RS Document 52 Filed 07/17/20 Page 6 of 7




                                   1   belonging to Claimant.”). Moreover, the damage to Andrade’s laptop was merely superficial; the

                                   2   hard drive was not affected.

                                   3          Far more important than the cracked computer screen are Andrade’s allegations that the

                                   4   government deleted exculpatory audio files from Andrade’s computer. Yet Andrade fails to

                                   5   substantiate these serious allegations, which the government denies. In fact, the affidavit from

                                   6   Terry Landry, a certified computer forensic examiner, which Andrade submitted along with his

                                   7   motion, undercuts the allegations of spoliation. Landry does not establish any files were deleted;

                                   8   rather, he concludes that “the computer was booted on November 09, 2018 at approximately 11:06

                                   9   AM PST. There are no other records of activity on this date other than the modification of the

                                  10   logs and system files commonly updated during the Windows boot process.” Ex. C, Landry

                                  11   Affidavit, Dkt. 31-4, ¶ 8. While Landry does explain that there were no audio files on the hard

                                  12   drive, he also does not conclude there were any prior to the government taking temporary
Northern District of California
 United States District Court




                                  13   possession of the laptop. Id. ¶ 9.

                                  14          In short, while a smashed computer screen is troubling, this alone cannot justify a

                                  15   preservation order. Andrade has failed to rebut the government’s benign explanation that this

                                  16   superficial damage occurred in transit and was not part of a conspiracy to destroy exculpatory

                                  17   evidence. See Echostar Satellite, No. 07-cv-06124, 2009 WL 8399038, *2 (N.D. Cal. Jan. 22,

                                  18   2009) (“Plaintiffs have not responded with a showing that, despite Defendant’s contention to the

                                  19   contrary, such evidence spoliation is, in fact, occurring.”). Because the allegations of destruction

                                  20   of evidence were found not credible, all three factors point against entering a preservation order.

                                  21   Accordingly, no preservation order will issue.

                                  22                                                IV. CONCLUSION

                                  23          Based on the foregoing, Andrade’s motion for a preservation order is denied, as is the

                                  24   motion to shorten time. The action is hereby stayed for 90 days, subject to renewal. The parties

                                  25   shall file a joint status report addressing whether an extension of the stay is warranted at least one

                                  26   week before the initial stay is set to expire. Moreover, despite the stay, the parties shall

                                  27   nonetheless complete briefing on the recently filed motion for voluntary dismissal. That matter

                                  28                                                          ORDER STAYING CASE & DEN. MOT. TO PRESERVE EVID.
                                                                                                                   CASE NO. 20-cv-02013-RS
                                                                                          6
                                           Case 3:20-cv-02013-RS Document 52 Filed 07/17/20 Page 7 of 7




                                   1   will be decided on the papers once fully briefed.

                                   2

                                   3   IT IS SO ORDERED.

                                   4

                                   5   Dated: July 17, 2020

                                   6                                                   ______________________________________
                                                                                       RICHARD SEEBORG
                                   7                                                   United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                           ORDER STAYING CASE & DEN. MOT. TO PRESERVE EVID.
                                                                                                                    CASE NO. 20-cv-02013-RS
                                                                                           7
